Citation Nr: 1520353	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was first before the Board in July 2012 and was remanded to afford the Veteran a Board hearing.  In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic (Virtual VA) claims file.  The Veteran's claim was most recently remanded in May 2013 to afford him VA examinations with respect to his claims on appeal and to obtain private medical records.

Since the issuance of the most recent supplemental statement of the case in September 2013, the Veteran and his representative have submitted additional lay statements and arguments, without a waiver of RO review.  However, as the Board is remanding this matter for further development, the Veteran is not prejudiced by its review of that evidence.  38 C.F.R. § 20.1304(c).

This Veteran's claims file is entirely paperless was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's claims must take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the March 2013 remand directed the RO to obtain the Veteran's private medical records from Kaiser Permanente.  The Veteran provided VA with a July 2013 signed release to obtain these records, however, there is no indication the RO attempted to obtain them.  On remand, the RO must provide the Veteran with a new release to obtain any identified private medical records and the RO must obtain all outstanding private medical treatment records to the extent available.  See 38 U.S.C.A. § 3.159 (2014).  If any VA medical records exist which are not already associated with the claims file, the RO must also obtain those.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board finds a remand is also necessary because both September 2013 VA examinations and opinions with respect to the Veteran's claims are inadequate.

Hearing Loss

The Veteran first filed his claim for bilateral hearing loss in July 2007 along with a claim for tinnitus, alleging both were directly related to his exposure to acoustic trauma in service.  He specifically claimed his military occupational specialty (MOS) exposed him to loud noise from generators and that he worked in a small enclosed compartment where there was a constant loud hum from computers.  An April 2008 VA examination revealed normal hearing and a diagnosis of tinnitus.  The examiner conceded acoustic trauma and provided an opinion relating the Veteran's tinnitus to his military service; in April 2008, the RO granted service connection for tinnitus and denied service connection for bilateral hearing loss.

At the Veteran's September 2009 VA hearing loss examination, the audiologist diagnosed bilateral hearing loss as defined by VA regulations and confirmed a diagnosis of tinnitus.  See 38 C.F.R. § 3.385 (2014).  The examiner concluded that the Veteran's tinnitus was as likely as not (50 percent probability or higher) caused by or a result of military noise exposure, conceding a moderate probability of noise exposure in service and reasoning that the Veteran's post-service civilian work did not involve exposure to loud noises.  The examiner then opined that the Veteran's hearing loss was less likely than not (less than a 50 percent probability) related to his military service, reasoning that entrance and separation examinations did not reveal evidence of hearing loss or threshold shifts during service and that there were no complaints or treatment of hearing loss until 2007, at which point the examiner "might expect to see normal age-related hearing changes."

The Board finds the examiner's opinion with regard to the etiology of hearing loss inadequate.  The fact that hearing loss was not identified during service, or for many years after separating from service, is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).  Therefore, a showing of normal hearing upon separation, and even for several years following separation, is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale.  Although the examiner did provide an alternate theory of etiology, indicating that in 2007 when the Veteran first reported difficulty hearing one "might expect" to see age-related hearing changes, this language is speculative, and therefore, does not form the basis of an adequate opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that a veteran "may have been" exhibiting some symptoms of a disability deemed speculative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence that merely indicates the alleged disability "may or may not" be related is too speculative to establish any such relationship between the disability and service).  Accordingly, a remand is required to obtain a new examination and opinion regarding the etiology of the Veteran's diagnosed hearing loss.

The Board finds that the new opinion must also address service connection for hearing loss on a secondary basis.  At the Veteran's September 2013 VA hearing loss examination, he indicated that the functional effects of his already service-connected tinnitus sometimes made it "difficult to hear conversation."  With this statement, the Veteran effectively raised a theory of entitlement based on secondary service connection.  Accordingly, the new medical opinion must also address whether it is as least likely as not that the Veteran's diagnosed hearing loss is due to his service-connected tinnitus.

Back Disability

In July 2007, the Veteran filed a claim for "back problems."  The Veteran alleged that his MOS required pushing and pulling various amounts of weight as well as standing for two to three hours a time while on duty.

Following a September 2013 VA back examination, which consisted of medical history as relayed by the Veteran, a review of the claims file, and a physical examination, the only back disability diagnosed was scoliosis, which the Veteran indicated was diagnosed prior to entering the military.  The examiner found the Veteran's scoliosis was less likely than not (50 percent probability or less) incurred in or caused by his active duty service, that it clearly and unmistakably existed prior to service, and that it was not clearly and unmistakably aggravated beyond its natural progression by his military service.  The examiner's rationale for these conclusions was that there was no objective evidence that the Veteran's scoliosis grew more severe or that the Veteran's pain was beyond its natural progression during service.  Further, the examiner noted the Veteran did not report any lifting above his head that would have lead to increased vertical compression and that there were no traumatic injuries during service.  The Board finds this medical opinion inadequate because it is based on an inaccurate factual premise; although the examiner claimed to have reviewed the Veteran's claims file, the examiner based the negative opinion, in part, on the incorrect premise that there were no traumatic injuries in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  However, the Veteran's service treatment records clearly document May and June 1969 back strains, the first which resulted in two days light duty and the second which resulted in two days of lifting restrictions.  Moreover, as the Veteran's representative correctly pointed out in the April 2015 appellate brief, not only was the Veteran treated for complaints of back pain in service, but service treatment records clearly imply the Veteran was engaged in heavy lifting.  Accordingly, a new VA examination and opinion is required, and in discussing the etiology of any diagnosed back disabilities, the examiner must acknowledge the Veteran's in-service back injuries.

The Board notes that the Veteran has claimed service-connection for "back problems," and did not specifically only claim service-connection for his diagnosed scoliosis.  The Veteran cannot be expected to identify the exact disability for which he is seeking service-connection, and accordingly, VA must construe this as a claim for any potential back disability, not just a claim for service-connection for scoliosis.  In light of this and in light of lay and medical evidence that the Veteran's MOS involved lifting, which could have potentially caused a back disability, the new examiner must perform x-rays to ascertain whether the Veteran has any other back disabilities other than scoliosis.  The examiner must provide specific medical opinions, as outlined in the remand directives below, addressing any and all diagnosed back disabilities, to include scoliosis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice regarding secondary service connection claims addressing his contention that his bilateral hearing loss was caused or aggravated by his service-connected tinnitus.

2.  Ask the Veteran to identify and provide appropriate releases for any private medical providers, to include Kaiser Permanente, who may possess new or additional evidence pertinent to the issues on appeal.  If the Veteran provides the necessary releases, the RO must assist him in obtaining the identified records, following the procedures set forth in 38 C.F.R. § 3.159.

3.  Obtain and associate with the claims file any and all outstanding VA medical records.

4.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of his bilateral hearing loss.  The entire claims file must be made available for the examiner to review and the examiner must discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must answer the following:

(a)  If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss is related to his military service, to include conceded in-service noise exposure?

(b)  If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss is related to his service-connected tinnitus?

In formulating these opinions, the examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

4.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of any diagnosed back disabilities, to include scoliosis.  The entire claims file must be made available for the examiner to review and the examiner must discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies must be accomplished, to include x-rays of the spine.  All clinical findings must be reported in detail.

The VA examiner must answer the following questions:  

(a)  Does the Veteran have any currently diagnosed back disabilities?

(b)  For each current back disability diagnosed, is at least as likely as not (50 percent probability or greater) that the disability had its onset in or is otherwise a result of the Veteran's active duty military service.

(c)  Did the Veteran's scoliosis clearly and unmistakably preexist his active duty military service?

(d) If the examiner determines the Veteran's scoliosis did clearly and unmistakably preexist service, was his scoliosis aggravated (permanently worsened) beyond its natural progression due to active duty military service?

In formulating these opinions, the examiner must discuss the Veteran's history of complaints and treatment regarding any diagnosed back disabilities and back injuries before, during, and after service, to include the May and June 1969 back strains.  The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.



The Veteran has the right to present additional evidence or argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

